     Case 1:12-cr-00353-DAD-BAM Document 96 Filed 05/27/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorney for Defendant
 6   Joaquin Otis Santos
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     Case No. 1:12-cr-00353-DAD-BAM
12                        Plaintiff,                STIPULATION AND ORDER TO CONTINUE
                                                    SENTENCING HEARING ON VIOLATION OF
13    vs.                                           SUPERVISED RELEASE
14    JOAQUIN OTIS SANTOS,                          DATE: June 29, 2020
                                                    TIME: 10:00 a.m.
15                       Defendant.                 JUDGE: Hon. Dale A. Drozd
16
17
18          IT IS HEREBY STIPULATED by and between the parties hereto, through their

19   respective counsel, that the sentencing hearing on the supervised release violation in the above-

20   captioned matter now set for June 8, 2020 may be continued to June 29, 2020 at 9:00 a.m.

21          Defense counsel is currently attempting to contact witnesses in the San Francisco Bay

22   Area who may have relevant information for the Court’s consideration at the time of sentencing.

23   Given current restrictions in various parts of California, defense investigation efforts have been

24   challenging. The additional time is requested for defense to attempt to complete its

25   investigation.

26          Counsel for government and the assigned USPO have no objection to the requested date.

27   As this is a sentencing hearing on a supervised release violation, no exclusion of time is

28   necessary under the Speedy Trial Act.
     Case 1:12-cr-00353-DAD-BAM Document 96 Filed 05/27/20 Page 2 of 2


 1                                                       Respectfully submitted,

 2                                                       McGREGOR SCOTT
                                                         United States Attorney
 3
 4   DATED: May 27, 2020                                 /s/ Laurel J. Montoya
                                                         LAUREL J. MONTOYA
 5                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff
 6
 7                                                       HEATHER E. WILLIAMS
                                                         Federal Defender
 8
 9   DATED: May 27, 2020                                 /s/ Charles J. Lee
                                                         CHARLES J. LEE
10                                                       Assistant Federal Defender
                                                         Attorney for Defendant
11                                                       JOAQUIN OTIS SANTOS

12
13
14                                             ORDER

15            IT IS SO ORDERED that the sentencing hearing in the above-captioned case shall be

16   continued to June 29, 2020 at 10:00 a.m. in Courtroom 5.

17
     IT IS SO ORDERED.
18
         Dated:        May 27, 2020
19
                                                     UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28
      Santos: Stipulation and [Proposed]           -2-
      Order to Continue Sentencing Hearing
